UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 21-1500


In re: WILLIAM SCOTT DAVIS, JR.,

                 Petitioner.



                                No. 21-1502


In re: WILLIAM SCOTT DAVIS, JR.,

                 Petitioner.



                                No. 21-1503


In re: WILLIAM SCOTT DAVIS, JR.,

                 Petitioner.



                                No. 21-1530


In re: WILLIAM SCOTT DAVIS, JR.,

                 Petitioner.
                               No. 21-1534


In re: WILLIAM SCOTT DAVIS, JR.,

                 Petitioner.



                               No. 21-1547


In re: WILLIAM SCOTT DAVIS, JR.,

                 Petitioner.



                               No. 21-1618


In re: WILLIAM SCOTT DAVIS, JR.,

                 Petitioner.



                               No. 21-1796


In re: WILLIAM SCOTT DAVIS, JR.,

                 Petitioner.




                                   2
                               No. 21-1798


In re: WILLIAM SCOTT DAVIS, JR.,

                 Petitioner.



                               No. 21-1799


In re: WILLIAM SCOTT DAVIS, JR.,

                 Petitioner.



                               No. 21-1808


In re: WILLIAM SCOTT DAVIS, JR.,

                 Petitioner.



                               No. 21-1813


In re: WILLIAM SCOTT DAVIS, JR.,

                 Petitioner.




                                   3
                                       No. 21-1816


In re: WILLIAM SCOTT DAVIS, JR.,

                     Petitioner.


                                       No. 21-1817


In re: WILLIAM SCOTT DAVIS, JR.,

                     Petitioner.



               On Petitions for Writ of Mandamus. (5:14-cr-00240-BR-1)


Submitted: September 14, 2021                               Decided: September 17, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petitions denied by unpublished per curiam opinion.


William Scott Davis, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                               4
PER CURIAM:

       William Scott Davis, Jr., has filed 14 petitions for a writ of mandamus, raising a

litany of claims concerning his prior federal and state convictions and a prefiling injunction

entered by this court that applies to Davis’ civil cases. We conclude that Davis is not

entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought and “has no other adequate means to

attain the relief [he] desires.” Murphy-Brown, 907 F.3d at 795 (alteration and internal

quotation marks omitted). Mandamus may not be used as a substitute for appeal. In re

Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007). This court does not have

jurisdiction to grant mandamus relief against state officials, Gurley v. Superior Ct. of

Mecklenburg Cnty., 411 F.2d 586, 587 (4th Cir. 1969), and does not have jurisdiction to

review final state court orders, D.C. Ct. of Appeals v. Feldman, 460 U.S. 462, 482 (1983).

       The relief sought by Davis is not available by way of mandamus. Accordingly, we

deny the petitions for writ of mandamus. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                       PETITIONS DENIED




                                              5